—Order, Supreme Court, Bronx County (Gerald Esposito, J.), entered May 6, 1999, which, in an action for personal injuries sustained in a slip and fall on a patch of ice on a pathway in defendant’s housing development, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment in defendant’s favor is precluded by an issue of fact as to whether the ice on which plaintiff allegedly slipped was formed as a result of the piles of snow on either side of the pathway, created by defendant’s groundskeepers in removing almost two feet of snow that had fallen within a week of the accident, melting and refreezing (see, Grizzaffi v Paparodero Holding Corp., 261 AB2d 437; see also, Zahn v City of New York, 299 NY 581; Jiuz v City of New York, 244 AD2d 298). It is for a jury to decide whether defendant’s snow removal methods “created a more hazardous condition than would have obtained had the snow been left untouched” (Glick v City of New York, 139 AD2d 402, 403). Concur — Eosenberger, J. P., Mazzarelli, Ellerin, Lerner and Friedman, JJ.